Citation Nr: 1310652	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an increased rating in excess of 10 percent for irritable bowel syndrome with hiatal hernia.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded the case for further development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

The Veteran testified at a hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, the Veteran was afforded VA examinations in February 2010 in connection with his claims for an increased evaluation for his lumbosacral strain and irritable bowel syndrome with hiatal hernia.  However, during his May 2012 hearing, he asserted that those disorders had worsened since those examinations.  
Specifically, the Veteran stated that he cannot straighten his back easily, cannot stay in one position for extended periods of time, and has difficulty with his activities of daily living.  Regarding his irritable bowel syndrome, the Veteran noted that his symptoms were initially rated as "moderate," but claimed that they have worsened since the February 2010 VA examination.  He indicated that he currently experiences constipation to diarrhea every two to three days with severe cramping at all times.  

Generally, the mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorders have worsened since the time of his last VA examinations.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that additional examinations are necessary to ascertain the current severity and manifestations of the Veteran's lumbosacral strain and irritable bowel syndrome with hiatal hernia.

In addition, the Board notes that the Veteran was afforded a VA examination in February 2010 in connection with his claims for an increased evaluation for his service-connected left and right knee disabilities.  However, the examiner did not provide the range of motion findings in degrees for flexion and extension.  She did later provide an addendum to her report in May 2010 in which she stated that "ROM is 0.45% bilaterally of both knees."  However, she still did not provide the exact findings in degrees, which are necessary under the rating criteria.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board also finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.

Lastly, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the May 2012 hearing that he was unable to work due to his service-connected disabilities.  See hearing transcript, p. 7.   Therefore, the RO/AMC should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print the records contained on a CD from the Social Security Administration and associate the hard copies with the claims file.   

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities currently on appeal.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative joint disease of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected right and left knee disabilities. 

The examiner should report all signs and symptoms necessary for rating each right and left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected irritable bowel syndrome with hiatal hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  If not, he or she should state whether the Veteran has two or more of these symptoms of less severity.   He or she should also state whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or any other symptom combinations of severe impairment of health. In addition, the examiner should note whether the Veteran has severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  Thereafter, the RO/AMC should review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

The RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


